                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION


 JONATHAN T. THOMAS,                         :       Case No. 1:16-cv-793
                                             :
       Plaintiff,                            :       Judge Timothy S. Black
                                             :
 vs.                                         :       Magistrate Judge Karen L. Litkovitz
                                             :
 RON ERDOS, et al.,                          :
                                             :
        Defendants.                          :


                        DECISION AND ENTRY
            ADOPTING THE REPORTS AND RECOMMENDATIONS
              OF THE UNITED STATES MAGISTRATE JUDGE
              AND TERMINATING THIS CASE IN THIS COURT

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings and submitted several Reports and Recommendations.

       A.     Dispositive Motions.

       On August 3, 2018, the Magistrate Judge entered a Report and Recommendation

recommending that the motion to dismiss filed by Defendants Irvin and Scott (Doc. 72)

be granted, Plaintiff’s motion for default judgment (Doc. 83) be denied, Plaintiff’s

motion for partial summary judgment against Defendant Oppy (Doc. 58) be denied, and

Defendants’ motion for summary judgment (Doc. 72) be granted. (Doc. 84).

       Plaintiff filed a timely objection to the Magistrate Judge’s Report and
Recommendation. (Doc. 85).1 The objection is not well-taken. Plaintiff’s objection

offers nothing to rebut the Magistrate Judge’s correct conclusions that Defendants Scott

and Irvin should be dismissed for lack of service pursuant to Fed. R. Civ. P. 4(m),

Plaintiff failed to properly exhaust some of his claims, and the exhausted claims fail as a

matter of law. Plaintiff argues his claims should not be dismissed for failure to exhaust

because requiring inmates to submit grievances to staff at the correctional facility prior to

filing a lawsuit against staff members creates a conflict of interest. This argument is not

availing, as exhaustion of administrative remedies is mandatory under the PLRA and

unexhausted claims cannot be brought in court. See Jones v. Bock, 549 U.S. 199, 211

(2007) (citation omitted).

       On November 1, 2018, the Magistrate Judge entered a Supplemental Report and

Recommendation, clarifying that Plaintiff’s claims against Defendants Combs and Nolan

should also be dismissed without prejudice for failure to exhaust administrative remedies.

(Doc. 91).

       Plaintiff filed a timely objection. (Doc. 92). Plaintiff does not object to the

dismissal of Defendant Nolan, as “Plaintiff cannot find any proof that he filed a grievance

on Nolan.” (Id. at 2). However, the objection argues that Plaintiff exhausted claims

against Combs in grievance No. 5-16-000040. (Id.). Yet the objection to the

Supplemental Report and Recommendation is not well-taken as the objection does not

identify any grievance filed (or exhausted) against Defendant Combs. Instead, the


1
 Plaintiff also filed a motion to supplement his objection (Doc. 89), which is GRANTED. The
Court has considered Plaintiff’s supplement in analyzing his objection.
                                              2
exhibits attached to the objection only indicate that Plaintiff mentioned conduct by

Defendant Combs while being interviewed in connection with his grievance against

another defendant. (Doc. 92-1). The objection offers no affirmative evidence to rebut

Defendants’ sworn statements that Plaintiff did not exhaust a grievance against

Defendant Combs. (See Doc. 72-4).

       B.     Other Pretrial Motions.

       Also pending before the Court are several other pretrial motions. First, Plaintiff

filed multiple motions for default judgment (Docs. 16, 42) that the Magistrate Judge

properly recommended denying in light of the fact that Plaintiff had not obtained an entry

of default (a prerequisite to default judgment) and because Defendants were not in default

(Docs. 19, 43). Plaintiff did not object to the Magistrate Judge’s recommendations that

his motions for default judgment be denied.

       Second, Plaintiff filed two prior motions for summary judgment (Docs. 38, 51)

that the Magistrate Judge properly recommended denying as premature in light of the fact

that the parties were still conducting discovery (Docs. 55, 43). Plaintiff did not object to

the Magistrate Judge’s recommendations that his first two motions for summary

judgment be denied as premature.

       Third, Defendant Cool filed a prior motion to dismiss (Doc. 44), that the

Magistrate Judge properly recommended denying (Doc. 63). No objection was filed.

       Fourth, Plaintiff filed a motion for preliminary injunction (Doc. 64) that the

Magistrate Judge properly recommended denying, in part, on the grounds that Plaintiff

had not established a likelihood of success on his claims (Doc. 69). Plaintiff did not

                                              3
object to the Magistrate Judge’s recommendation that his motion for preliminary

injunction be denied.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that such Reports and Recommendations should be and are hereby adopted in

their entirety.

       Accordingly:

       1.         The August 3, 2018, Report and Recommendation (Doc. 84) and the
                  November 1, 2018, Supplemental Report and Recommendation (Doc. 91)
                  are ADOPTED;

       2.         Plaintiff’s motion to supplement his objection to the August 3, 2018 Report
                  and Recommendation (Doc. 89) is GRANTED;

       3.         Plaintiff’s objections (Docs. 85, 92) are OVERRULED;

       4.         The other various pre-trial Reports and Recommendations submitted by the
                  Magistrate Judge (Docs. 19, 43, 55, 63, and 69) are ADOPTED;

       5.         Defendant Cool’s first motion to dismiss (Doc. 44) is DENIED;

       6.         The motion to dismiss filed by Defendant Irvin and Scott (Doc. 72) is
                  GRANTED and Plaintiff’s claims against those Defendants are
                  DISMISSED under Fed. R. Civ. P. 4(m) for lack of service;

       7.         Plaintiff’s motions for default judgment (Docs. 16, 42, and 83) are
                  DENIED;

       8.         Plaintiff’s motions for summary judgment (Docs. 38, 51, and 58) are
                  DENIED;

       9.         Defendants’ motion for summary judgment (Doc. 72) is GRANTED;

       10.        Plaintiff’s claims against Defendants Hale, Fri and Hutchinson related to
                  the alleged April 2016 incidents are DISMISSED with prejudice;


                                                4
        11.   Plaintiff’s remaining claims against Defendants Hale, Fri and Hutchinson,
              as well as Plaintiff’s claims against Defendants Cool, Miller, Dawson,
              Mahlman, Oppy, Nolan and Combs are DISMISSED without prejudice
              for failure to exhaust administrative remedies;

        12.   The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an appeal of this
              Order would not be taken in good faith, and Plaintiff is denied leave to
              appeal in forma pauperis. Plaintiff may apply to proceed in forma pauperis
              in the Court of Appeals; and

        13.   The Clerk shall enter judgment accordingly, whereupon this case is
              TERMINATED on the docket of this Court.

        IT IS SO ORDERED.

Date:         11/20/18
                                                    Timothy S. Black
                                                    United States District Judge




                                            5
